     Case 2:19-cv-02070-JAD-BNW Document 37
                                         35 Filed 09/03/21
                                                  08/30/21 Page 1 of 2



1    HOLMAN LAW OFFICE
     Kristina S. Holman, SBN No. 3742
2
     8275 S. Eastern Ave., Suite 215
3    Las Vegas, NV 89123
     Tel: (702) 614-4777
4    Fax: (702) 487-3128
5
     Email: kholman@kristinaholman.com
     Attorney for Plaintiff, MaryJane Dorsey
6
                                UNITED STATES DISTRICT COURT
7

8
                                       DISTRICT OF NEVADA

9     MARYJANE DORSEY, an individual,                         CASE NO.: 2:19-cv-02070-JAD-BNW
10
                          Plaintiff,
11    vs.                                                     STIPULATION AND ORDER TO
                                                              EXTEND TIME FOR PLAINTIFF
12    NP SANTA FE LLC, d/b/a SANTA FE                         TO FILE HER OPPOSITION TO
      STATION HOTEL & CASINO, a Domestic                      DEFENDANT’S MOTION FOR
13
      Limited-Liability Company; DOES I through               SUMMARY JUDGMENT
14    X. inclusive, ROE CORPORATIONS I                        (Third Request)
      through X, inclusive,                               (
15                                                                   ECF No. 35
                         Defendants.
16

17          IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their

18   undersigned counsel of record, that Plaintiff, MARYJANE DORSEY, has until Wednesday,
19
     September 29, 2021 to file her Opposition to Defendant’s Motion for Summary Judgment. This
20
     is an extension of time from the current due date of August 30, 2021.
21

22
            Plaintiff’s current attorney, Kristina S. Holman of Holman Law Office, was just recently

23   retained by Plaintiff and requires additional time to review the file and gather all necessary
24   documentation.
25
     ...
26
     ...
27

28   ...




                                                    -1-
     Case 2:19-cv-02070-JAD-BNW Document 37 Filed 09/03/21 Page 2 of 2



1           This stipulation and order is sought in good faith and not for the purpose of delay. This is
2
     Plaintiff’s third request for an extension of time.
3
            Dated this 30th day of August, 2021.
4

5
     HOLMAN LAW OFFICE                              FISHER & PHILLIPS LLP

6
     By: /s/ Kristina S. Holman, Esq.    By: _/s/ Scott Mahoney, Esq.____
7        KRISTINA S. HOLMAN, Bar # 3742     SCOTT M. MAHONEY, ESQ.
8
         8275 S. Eastern Ave., Suite 215    300 South Fourth Street
         Las Vegas, Nevada 89123            Suite 1500
9       Attorney for Plaintiff              Las Vegas, Nevada 89101
                                           Attorneys for Defendant
10

11

12
                                                   ORDER
13

14          IT IS SO ORDERED.

15

16

17
                                                    ___________________________________
18                                                  U.S. DISTRICT COURT JUDGE
                                                    September 3, 2021
19

20

21

22

23

24

25

26

27

28




                                                       -2-
